DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-3 and 6 are allowable. Pursuant to MPEP § 821.04(a), the restriction requirement between Species I and Species II, as set forth in the Office action mailed on 03/03/2022, has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/03/2022 is withdrawn.  Claims 4-5, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hagiwara (US 2019/0162991) discloses a liquid crystal display device (Figures 1 and 3; Paragraph [0001], [0047]-[0048], [0098]-[0100] identifying the embodiment shown in Figures 1 and 3) comprising:
a first liquid crystal display panel (22; Paragraph [0100]) including a first light-transmitting substrate (29; Paragraph [0122] “the first resin substrate 29 … made by various transparent film materials”), a substrate (30), a first liquid crystal (49) sandwiched between the first light-transmitting substrate and the substrate, and a first polarizing plate (41; Paragraph [0128]) that includes a first main surface (the surface of 41 adjacent to adhesive film 24) and a second main surface (the surface of 41 adjacent to adhesive film 46) on a side opposite the first main surface, the second main surface being adhered to the first light-transmitting substrate (Figure 3, the surface of 41 adhered to 29 via 46; Paragraph [0207]);
an adhering layer (24; Paragraph [0118]) provided on the first main surface of the first polarizing plate; and
a second light-transmitting substrate (21; Paragraph [0091]) that is adhered to the first main surface of the first polarizing plate by the adhering layer (Figure 3; 21 adhered to the surface of 41 via 24; Paragraph [0118]), wherein
a thickness of the adhering layer is not less than 0.05 mm and not more than 0.5 mm (Paragraph [0015]), and a thickness of the first liquid crystal display panel is about 0.55 mm (Paragraph [0142]), and
when the thickness of the adhering layer is T1 (m) and a storage modulus and a loss tangent of the adhering layer at 25° C. and 10 Hz are respectively A (Pa) and B (dimensionless quantity), the thickness of the first light-transmitting substrate is T2 (m), the thickness of the second light-transmitting substrate is T3 (m), and an adhesion parameter expressed by formula (1) below is α,
                
    PNG
    media_image1.png
    67
    341
    media_image1.png
    Greyscale

the adhesion parameter is 4.05 (Choose T1= 250 µm, a storage modulus A = 1.1 x 107 (Pa) and a loss tangent B = 0.90 from Figure 14, EXAMPLE 11, Paragraph [0176]. Choose T2 = 0.1 mm and T3 = 0.3 mm as conventionally known in the art and where the maximum thickness of the first liquid crystal display panel is 0.55 mm, which includes the sealant having a thickness of 1.5 mm and other optically transparent adhesive films having a thickness of 200 µm. See Paragraphs [0142], [0173]-[0176]).
However, Hagiwara does not explicitly disclose
“a thickness of the first light-transmitting substrate and a thickness of the second light-transmitting substrate are 0.3 mm or less, and
when the thickness of the adhering layer is T1 (m) and a storage modulus and a loss tangent of the adhering layer at 20° C. and 2.5 Hz are respectively A (Pa) and B (dimensionless quantity), the thickness of the first light-transmitting substrate is T2 (m), the thickness of the second light-transmitting substrate is T3 (m), and an adhesion parameter expressed by formula (1) below is α,
                
    PNG
    media_image1.png
    67
    341
    media_image1.png
    Greyscale

the adhesion parameter is 1.04 or less when a maximum height of an unevenness of the first main surface of the first polarizing plate is 0.0005 mm or less, and the adhesion parameter is 0.43 or less when the maximum height of the unevenness of the first main surface of the first polarizing plate is greater than 0.0005 mm and 0.001 mm or less”.
While Hagiwara teaches various fabrication factors of the adhesive film in order to paste the adhesive film to the first liquid crystal display panel having a curved shape (Figure 1; Paragraphs [0119]-[0121]), Hagiwara fails to teach the result effective variables including the thickness of the first light-transmitting substrate and the thickness of the second light-transmitting substrate, and the relationship between the adhesion parameter α and the maximum height of an unevenness of the first main surface of the first polarizing plate.
The examiner further considered Mitsui et al. (US 2017/0335144, hereinafter "Mitsui"), Ueki et al. (US 2019/0091970, hereinafter "Ueki") and Sato et al. (US 2016/0291225, hereinafter "Sato"). However, Mitsui, Ueki, Sato and Hagiwara, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-6 are allowable by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871